





AGREEMENT




THIS AGREEMENT (this “Agreement”) is made and entered into on January 31, 2014,
among Eclipse Identity Recognition Corporation, a Nevada corporation (“Seller”),
Eclipse Identity Recognition Corp., a Delaware corporation (the “Company"),
Stephen Miller (“Miller”) and the other former stockholders of the Company who
are signatories hereto (the “Purchasers”).




WITNESSETH:




WHEREAS, the Seller currently owns all the issued and outstanding capital stock
of the Company (the "Shares");

WHEREAS, the parties now desire to unwind the transactions contemplated by the
Share Exchange Agreement dated as of January 16, 2013 (the "Original Agreement")
which was consummated on April 4, 2013 with the effect that the Purchasers will
acquire from the Seller the Shares and the parties will return to their
respective positions prior to the said date upon the terms and conditions set
forth herein.

NOW, THEREFORE, in consideration of the covenants, promises and representations
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound
hereby, the parties agree as follows:




ARTICLE I

DEFINITIONS




Section 1.1

Certain Definitions. As used in this Agreement and the schedules hereto, the
following terms have the respective meanings set forth below.




(a)

“Action” means any administrative, regulatory, judicial or other proceeding by
or before any Governmental Authority or arbitrator.




(b)

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, through one or more intermediaries, controls, is controlled by,
or is under common control with, such Person. The term “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise, including the ability
to elect the members of the board of directors or other governing body of a
Person, and the terms “controlled” and “controlling” have correlative meanings.




(c)

“Business Day” means a day on which banks are open for business in New York, New
York.




(d)

“Claims” means any and all claims, demands or causes of action, relating to or
resulting from an Action.






 

--------------------------------------------------------------------------------










(e)

“Contract” means any contract, agreement, indenture, deed of trust, license,
note, bond, mortgage, lease, guarantee and any similar understanding or
arrangement, whether written or oral.




(f)

“Employees” means individuals who provide employment or employment-type services
to the Company or the Seller as of the date hereof, other than any such
individuals who cease such employment prior to the Closing, but including any
such individuals hired after the date hereof and prior to the Closing.




(g)

“Employee Benefit Plan” means any employee benefit plan, program, policy,
practices, or other arrangement providing benefits to any Employee or Former
Employee, officer or director of the Company or the Seller or any beneficiary or
dependent thereof that is sponsored or maintained by the Company or the Seller
or contribute or are obligated to contribute, whether or not written, including
without limitation any employee welfare benefit plan and any bonus, incentive,
deferred compensation, vacation, stock purchase, stock option, severance,
employment, change of control or fringe benefit plan, program or policy.




(h)

“Employment Agreement” means a written Contract or offer letter with or
addressed to any Employee or Former Employee pursuant to which the Company or
the Seller shall, directly or indirectly, have any actual or contingent
liability or obligation to provide compensation and/or benefits in consideration
for past, present or future services.




(i)

“Encumbrances” means security interests, liens, Claims, charges, title defects,
deficiencies or exceptions (including, with respect to real property, defects,
deficiencies or exceptions in, or relating to, marketability of title, or
leases, subleases or the like affecting title), mortgages, pledges, easements,
encroachments, restrictions on use, rights of-way, rights of first refusal,
conditional sales or other title retention agreements, covenants, conditions or
other similar restrictions (including restrictions on transfer) or other
encumbrances of any nature whatsoever.




(j)

“Former Employee” means individuals who, prior to the Closing, provided
employment or employment-type services to the Company or the Seller.




(k)

“GAAP” means United States generally accepted accounting principles.




(l)

“Governmental Authority” means any supranational, national, federal, state or
local government, foreign or domestic, or the government of any political
subdivision of any of the foregoing, or any entity, authority, agency, ministry
or other similar body exercising executive, legislative, judicial, regulatory or
administrative authority or functions of or pertaining to government, including
any authority or other quasi-governmental entity established by a Governmental
Authority to perform any of such functions.




(m)

“Indebtedness” of any Person means, without duplication, (i) all obligations of
such Person for money borrowed; (ii) all obligations of such Person evidenced by
notes, debentures, bonds or other similar instruments for the payment of which
such Person is responsible or liable;





2




--------------------------------------------------------------------------------









(iii) all obligations of such Person issued or assumed for deferred purchase
price payments associated with acquisitions, divestments or other transactions;
(iv) all obligations of such Person under leases required to be capitalized in
accordance with GAAP, as consistently applied by such Person, and (v) all
obligations of such Person for the reimbursement of any obligor on any letter of
credit, banker's acceptance, guarantees or similar credit transaction, excluding
in all cases in clauses (i) through (v) current accounts payable, trade payables
and accrued liabilities incurred in the ordinary course of business.




(n)

“IRS” means the Internal Revenue Service of the United States of America.




(o)

“Laws” means all United States federal, state or local or foreign laws,
constitutions, statutes, codes, rules, regulations, ordinances, executive
orders, decrees or edicts by a Governmental Authority having the force of law.




(p)

“Liabilities” means any and all debts, liabilities, commitments and obligations,
whether or not fixed, contingent or absolute, matured or unmatured, direct or
indirect, liquidated or unliquidated, accrued or unaccrued, known or unknown,
whether or not required by GAAP to be reflected in financial statements or
disclosed in the notes thereto.




(q)

“Material Adverse Effect” means, with respect to a Person, any change, effect,
event, occurrence or state of facts which would reasonably be expected to be
materially adverse to the business, operations or financial condition of such
Person, and its Subsidiaries, taken as a whole, or on the ability of such Person
to consummate the transactions contemplated by this Agreement, other than any
change, effect, event, occurrence or state of facts (1) that is generally
applicable in the economy of the United States, (2) that is generally applicable
in the United States securities markets, (3) generally affecting the industry in
which the Person operates, (4) arising from or related to an act of
international terrorism, or (5) relating to the announcement or disclosure of
this Agreement and the transactions contemplated hereby.




(r)

“Person” means an individual, partnership, corporation, limited liability
company, joint stock company, unincorporated organization or association, trust,
joint venture or Governmental Authority.




(s)

“Required Consents” means, collectively, (1) each consent or novation with
respect to any Contract to which the Seller or the Company is a party or by
which any of its assets are bound required to be obtained from the other parties
thereto by virtue of the execution and delivery of this Agreement or the
consummation of the transactions contemplated hereby in order to avoid the
invalidity of the transfer of such Contract, the termination or acceleration
thereof, giving rise to any obligation to make a payment thereunder or to any
increased, additional or guaranteed rights of any person thereunder, a breach or
default thereunder or any other change or modification to the terms thereof, and
(2) each registration, filing, application, notice, transfer, consent, approval,
order, qualification and waiver required from any third party or Governmental
Authority by virtue of the execution and delivery of this Agreement or the
consummation of the transactions contemplated hereby.








3




--------------------------------------------------------------------------------









(t)

“SEC” means the Securities and Exchange Commission.

(u)

“Securities Act” means the Securities Act of 1933, as amended.




(v)

“Subsidiaries” of any entity means, at any date, any Person (a) the accounts of
which would be consolidated with those of the applicable entity in such entity's
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of such date, or (b) of which securities or other
ownership interests representing more than fifty percent (50%) of the equity or
more than fifty percent (50%) of the ordinary voting power or, in the case of a
partnership, more than fifty percent (50%) of the general partnership interests
or more than fifty percent (50%) of the profits or losses of which are, as of
such date, owned, controlled or held by the applicable entity or one or more
subsidiaries of such entity.




(w)

“Tax” means any federal, state, local or foreign taxes, including but not
limited to any income, gross receipts, payroll, employment, excise, severance,
stamp, business, premium, windfall profits, environmental, capital stock,
franchise, profits, withholding, social security (or similar), unemployment,
disability, real property, personal property, sales, use, service, service use,
lease, lease use, transfer, registration, value added tax, or similar tax, any
alternative or add-on minimum tax, and any estimated tax, in each case,
including any interest, penalty, or addition thereto, whether disputed or not.




(x)

“Tax Benefit” means the Tax effect of any item of loss, deduction or credit or
any other item (including increases in Tax basis) which decreases Taxes paid or
required to be paid, including any interest with respect thereto or interest
that would have been payable but for such item.




(y)

“Tax Returns” means all returns, declarations, reports, estimates, information
returns and statements required to be filed in respect of Taxes.




(z)

“Taxing Authority” means any Governmental Authority having jurisdiction over the
assessment, determination, collection or other imposition of Taxes.




Section 1.2

References and Title. All references in this Agreement to articles, sections,
subsections and other subdivisions refer to the articles, sections, subsections
and other subdivisions of this Agreement unless expressly provided otherwise.
Titles appearing at the beginning of any section or subdivision are for
convenience only and do not constitute any part of such subdivisions and shall
be disregarded in construing the language contained in such subdivisions.  The
words “this Agreement,” “this instrument,” “herein,” “hereof,” “hereby,”
“hereunder” and words of similar import refer to this Agreement as a whole and
not to any particular subdivision unless expressly so limited.  The phrases
“this Section” and “this subsection” and similar phrases refer only to the
sections or subsections hereof in which such phrases occur.  Pronouns in
masculine, feminine and neutral genders shall be construed to include any other
gender, and words in the singular form shall be construed to include the plural
and vice versa, unless the context otherwise requires.





4

 

--------------------------------------------------------------------------------















ARTICLE II

PURCHASE AND SALE OF SHARES




Section 2.1   Purchase and Sale of Shares.  Upon the terms and subject to the
conditions set forth herein, and on the basis of the representations and
warranties contained herein, at the Closing, the Seller shall sell, convey,
transfer, assign and deliver to the Purchasers, and the Purchasers shall
purchase, acquire and accept from the Seller, all of the Seller's right, title
and interest in and to the Shares, free and clear of any Encumbrance, such
Shares constituting one hundred percent (100%) of the Company’s outstanding
capital stock on a fully-diluted basis. Schedule 2.1 provides the name of each
Purchaser and the respective amount of the Shares being purchased and acquired
by each such Purchaser.




Section 2.2

Purchase Price.  The purchase price for the Shares (the “Purchase Price”) shall
be the One Hundred Ninety Six Million (196,000,000) shares of common stock of
Seller (the “Consideration Shares”) which were issued to the Purchasers pursuant
to the Original Agreement.  The Consideration Shares shall be delivered by the
Purchasers to the Seller to be cancelled at Closing.




Section 2.3

Closing.  The closing (the “Closing”) of the acquisition of the Shares by the
Purchasers in consideration for the Consideration Shares (the “Transaction”)
 shall occur at the offices of David Lubin & Associates, PLLC, counsel for the
Purchasers, within two (2) Business Days after the date on which all of the
conditions and obligations of the Parties as set forth in Articles 7 and 8 of
this Agreement shall have been substantially satisfied in all material respects
or otherwise duly waived, or on such other date and at such other place and date
as the Purchasers and the Seller may hereafter agree upon in writing   (such 
date  and  time  of  the  Closing  being  referred  to  herein as 
the            “Closing Date”).

Section 2.4

Deliveries by the Company and the Purchasers.  At   prior to the Closing, the
Company and the Purchasers or a duly appointed representative of the Purchasers
shall deliver to the Seller:




(a)

An irrevocable letter issued to the transfer agent for the Seller to cancel the
Consideration Shares issued in the name of each Purchaser;




(b)

The resignation of Miller as an officer and director of the Seller;




(c)

The Required Consents;




(d)

The Mutual Release executed among the Purchasers and the Seller, duly executed
by each of the Purchasers;




(e)

The Promissory Note attached hereto as Exhibit A; and




(f)

Such other documents and instruments as reasonably requested by the Seller.





5




--------------------------------------------------------------------------------












Section 2.5

Deliveries by the Seller.  At or prior to the Closing, the Seller shall deliver
to the Purchasers of their representative the following:




(a)

Stock certificates representing the Shares issued to each Purchaser as indicated
on Schedule 2.1;




(b)

 Evidence that the Seller has commenced the process to change the name of the
Seller to a name acceptable to the Purchasers;




(c)

A good standing certificate of each of the Seller and the Company, dated not
more than two (2) Business Days prior to the Closing Date;




(d)

The Mutual Release executed among the Purchasers and the Seller, duly executed
by the Seller;




(e)

All documents and records relating to the Company and copies of all accounting
books, records, ledgers and electronic data processing materials; and




(f)

Such other documents and instruments as reasonably requested by the Purchasers.




Section 2.6

Further Assurances.  From time to time from and after the Closing Date, as and
when reasonably requested by a Party, the other Parties shall execute and
deliver all such other instruments and shall take further actions as the Party
reasonably may deem necessary or desirable in order to confirm or record or
otherwise effectuate the purchase and sale of the Shares and the Consideration
Shares.







ARTICLE III

THE CONSIDERATION SHARES




Section 3.1

Consideration Shares.  The exchange of the Shares by the Seller to the
Purchasers in consideration for the return by the Purchasers to the Seller of
the Consideration Shares shall be deemed to be in full satisfaction of all
rights of each of the Seller and the Purchasers.  After the Closing, the
Purchasers shall cease to have any rights as shareholders of the Seller and the
Seller shall cease to have any rights as a shareholder of the Company.




Section 3.2

Registration Exemption.  It is intended that the Shares to be issued pursuant to
this Agreement will be issued pursuant to Section 4(2) of the Securities Act and
therefore shall not require registration under the Securities Act or any
relevant state Law.  




Section 3.3

Restrictive Legends.  Certificates evidencing the Shares pursuant to this
Agreement may bear one or more of the following legends, including without
limitation, any legend required by the laws of any jurisdiction in which a
holder of Shares resides, and any legend required by applicable law:





6




--------------------------------------------------------------------------------









 “TRANSFER OF THESE SECURITIES IS PROHIBITED, EXCEPT PURSUANT TO REGISTRATION
UNDER THE SECURITIES ACT, OR PURSUANT TO AVAILABLE EXEMPTION FROM REGISTRATION.
HEDGING TRANSACTIONS MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE
SECURITIES ACT.”




Section 3.4

The Company.  Effective as of the Closing, the Company shall be owned by the
Purchasers and the Seller and its affiliates will have no interest in the
Company or its assets.







ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE SELLER




As an inducement to the Purchasers to enter into this Agreement and to
consummate the transactions contemplated herein, the Seller represents and
warrants to each Purchaser as follows:




Section 4.1

Authorization.  The Seller is a corporation duly organized, validly existing,
and in good standing under the laws of the State of Nevada.  The Seller has all
requisite power to own, operate and lease its business and assets and carry on
its business as the same is now being conducted.   

   

Section  4.2

Corporate Power and Authority. The Seller has all requisite power and authority
to enter into and deliver this Agreement and the other agreements, documents and
instruments to be executed and delivered in connection with this Agreement
(collectively, the “Transaction Documents”) and to consummate the transactions
contemplated hereby and thereby.  The execution, delivery, and performance of
this Agreement and the Transaction Documents by the Seller and the consummation
by it of the transactions contemplated hereby and thereby have been duly
authorized by all necessary action on the part of the Seller and no other action
or corporate proceeding on the part of the Seller is necessary to authorize the
execution, delivery, and performance by the Seller of this Agreement and the
Transaction Documents and the consummation of the transactions contemplated
hereby and thereby.  This Agreement and each of the Transaction Documents have
been duly executed and delivered by the Seller and constitute the legal, valid
and binding obligation of the Seller, enforceable against the Seller in
accordance with their respective terms.




Section  4.3

Conflicts; Consents and Approvals.  Neither the execution and delivery by the
Seller of this Agreement and the Transaction Documents to be executed and
delivered by it in connection with this Agreement or the Transaction Documents,
nor the consummation of the transactions contemplated hereby and thereby, will:




(a)

conflict with, or result in a breach of any provision of, the Articles of
Incorporation or Bylaws of the Seller;








7




--------------------------------------------------------------------------------









(b)

violate, or conflict with, or result in a breach of any provision of, or
constitute a default (or an event that, with the giving of notice, the passage
of time or otherwise, would constitute a default) under, or entitle any Person
(with the giving of notice, the passage of time or otherwise) to terminate,
accelerate, modify or call a default under, or give rise to any obligation to
make a payment under, or to any increased, additional or guaranteed rights of
any Person under, or result in the creation of any Encumbrance upon any of the
properties or assets of the Seller or the Shares under any of the terms,
conditions or provisions of (1) the organizational documents of the Seller, (2)
any Contract to which the Seller is a party or to which any of its properties or
assets may be bound which, if so affected, would either have a Material Adverse
Effect or be reasonably likely to prevent the consummation of the transactions
contemplated herein, or (3) any permit, registration, approval, license or other
authorization or filing to which the Seller is subject or to which any of its
properties or assets may be subject;




(c)

require any action, consent or approval of any non-governmental third party,
other than the consent of the Seller’s Board of Directors;




(d)

violate any order, writ, or injunction, or any decree, or Law applicable to the
Seller or any of its business, properties, or assets; or

 

(e)

require any act, consent or approval of, or review by, or registration or filing
by the Seller with any Governmental Authority other than the filing of a Current
Report on Form 8-K regarding the consummation of the transactions contemplated
hereby.




Section 4.4

The Shares.  As of the Closing, all of the Shares shall be duly authorized,
validly issued, fully paid and nonassessable, and not issued in violation of any
preemptive or similar rights.  Upon delivery to the Purchasers of the
certificates representing the Shares, the Purchasers will acquire good and valid
title to such Shares, free and clear of any Encumbrances, other than
restrictions under applicable securities laws.




Section 4.5

No Material Adverse Effect.  As of the date of this Agreement, (a) the Seller
has (1) maintained its books and records in accordance with past accounting
practice, and (2) used all reasonable commercial efforts to preserve intact the
assets and the business organization and operations of the Seller, to keep
available the services of its employees and to preserve its relationships with
customers, suppliers, licensors, licensees, contractors and other persons with
whom the Seller have business relations, (b) no Material Adverse Effect on the
Seller has occurred, and (c) there has been no event, occurrence or development
that has had, or would reasonably be expected to have, a material adverse effect
on the ability of the Seller to timely consummate the transactions contemplated
hereby.




Section 4.6

Compliance with Law.  The Seller and each of its officers,  directors, employees
and agents has complied in all respects with all Laws applicable to the Seller
and its operations.  Neither the Seller nor any of its officers, directors or
agents has received any notice from any Governmental Authority that the Seller
has been or is being conducted in violation of any applicable Law or that an
investigation or inquiry into any noncompliance with any applicable Law is
ongoing, pending or threatened.








8




--------------------------------------------------------------------------------









Section 4.7

Litigation. There is no Action pending or threatened against the Seller or any
of its officers or directors in each case that (a) relates to the Seller, its
assets or its business, including without limitation, the Shares, or (b) as of
the date hereof, seeks, or could reasonably be expected, to prohibit or restrain
the ability of the Seller to enter into this Agreement or to timely consummate
any of the transactions contemplated hereby, and there is no reasonable basis
for any such Action.  There are no judgments, decrees, agreements, memoranda of
understanding or orders of any Governmental Authority outstanding against the
Seller.




Section 4.8

Contracts. The Seller is not a party to, or bound by, any Contract  other than
as disclosed in the SEC Reports.




Section 4.9

Debts and Guaranties.  As of the Closing, the Seller will have no debts,
liabilities, obligations, direct, indirect, absolute or contingent, whether
accrued, vested or otherwise, whether known or unknown, other than an aggregate
of no more than $1,000 in current liabilities.  In addition, the Seller is not
directly or indirectly (a) liable, by guarantee or otherwise, upon or with
respect to, or (b) obligated to provide funds with respect to, or to guarantee
or assume, any Indebtedness or other obligation of any Person.




Section 4.10

SEC Reports; Financial Statements.  The Seller has filed all reports, schedules,
forms, statements and other documents required to be filed by the Company under
the Securities Act and the Securities Exchange Act of 1934, as amended (the
"Exchange Act") (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”).  As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act, as applicable, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.  The financial statements of the Seller included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the SEC with respect thereto as in effect at the time
of filing.  Such financial statements have been prepared in accordance with
GAAP, except as may be otherwise specified in such financial statements or the
notes thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP, and fairly present in all material respects the
financial position of the Seller as of and for the dates thereof and the results
of operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.




Section 4.11

Material Changes.  Since the date of the latest audited financial statements
included within the SEC Reports, except as specifically disclosed in a
subsequent SEC Report filed prior to the date hereof, (i) there has been no
event, occurrence or development that has had or that could reasonably be
expected to result in a Material Adverse Effect, (ii) the Seller has not
incurred any liabilities (contingent or otherwise) other than (A) trade payables
and accrued expenses incurred in the ordinary course of business consistent with
past practice which in the aggregate will not exceed $1,000 as of the Closing
Date and (B) liabilities not required to be reflected in the Seller’s financial
statements pursuant to GAAP or disclosed in filings made with the SEC, (iii) the
Seller has not altered its method of accounting, (iv) the Seller has not
declared or made any dividend or distribution of cash or other property to





9




--------------------------------------------------------------------------------









its stockholders or purchased, or made any agreements to purchase, any shares of
its capital stock and (v) the Seller has not issued any equity securities to any
officer, director or Affiliate. The Seller does not have pending before the SEC
any request for confidential treatment of information.  Except for the issuance
of the Shares contemplated by this Agreement, no event, liability or development
has occurred or exists with respect to the Seller or its business, properties,
operations or financial condition, that would be required to be disclosed by the
Seller under applicable securities laws at the time this representation is made
that has not been publicly disclosed at least one (1) Business Day prior to the
date that this representation is made.




Section 4.12

No Brokers or Finders.  The Seller has not, nor have any of its Affiliates,
employed any broker or finder or incurred any Liability for any brokerage or
finder's fee or commissions or similar payment in connection with the
transactions contemplated herein, and no Person has or will have any right,
interest or valid claim against or upon the Seller, the Company or its or their
Affiliates for any such fee or commission.

Section 4.13

Tax Matters.




(a)

The Seller has filed or caused to be filed on a timely basis all Tax Returns
that are or were required to be filed by it, pursuant to the Laws or
administrative requirements of each Governmental Body with taxing power over it
or its assets.  As of the time of filing, all such Tax Returns correctly
reflected the facts regarding the income, business, assets, operations,
activities, status, and other matters of the Seller and any other information
required to be shown thereon.  An extension of time within which to file any
such Tax Return that has not been filed has not been requested or granted.
 Schedule 4.13(a) lists all state, local and foreign jurisdictions in which the
Seller has previously filed or currently files Tax Returns, which are all of the
state, local or foreign taxing jurisdictions in which the Seller has been or is
required to file Tax Returns.  There is no audit, Action, Claim or any
investigation or inquiry, whether formal or informal, public or private, now
pending or threatened against or with respect to the Seller in respect of any
Tax.  

(b)

With respect to all amounts in respect of Taxes imposed on the Seller or for
which it is or could be reasonably liable, whether to Governmental Authorities
(as, for example, under Law) or to other Persons (as, for example, under tax
allocation agreements), with respect to all taxable periods or portions of
periods since its inception through the Closing, (i) all applicable tax laws and
agreements have been complied with in all material respects, (ii) all such
amounts required to be paid by the Seller to Governmental Authorities or others
on or before the date hereof have been paid, and (iii) reserves have been
established for the payment of all Taxes not yet due and payable, which reserves
are reflected in the Financial Statements (described below) and are adequate and
in accordance with the past custom and practice of the Seller.





10




--------------------------------------------------------------------------------









(c)

As of the date hereof, the Seller has not requested, executed or filed with the
IRS or any other Governmental Authority any agreement or other document
extending or having the effect of extending the period for assessment or
collection of any Taxes for which the Seller could be liable and which still is
in effect. There exists no tax assessment, proposed or otherwise, against the
Seller nor any Encumbrance for Taxes against any assets or property of the
Seller.

(d)

All Taxes that the Seller is or was required by Law to withhold or collect have
been duly withheld or collected and, to the extent required, have been paid to
the proper Governmental Authorities or other Person.

(e)

The Seller is not a party to, bound by or subject to any obligation under any
tax sharing, tax indemnity, tax allocation or similar agreement.



(f)

There is no Claim, audit, Action, proceeding, or investigation with respect to
Taxes due or claimed to be due from the Seller or of any Tax Return filed or
required to be filed by the Seller pending or threatened against or with respect
to the Seller. The Seller has not filed a consent pursuant to Section 341(f) of
the Code (or any corresponding provision of state, local or foreign income tax
law) or agreed to have Section 341(f)(2) of the Code (or any corresponding
provision of state, local or foreign income tax law) apply to any disposition of
a subsection (f) asset (as such term is defined in Section 341(f)(4) of the
Code) owned by the Seller.




Section 4.14

Full Disclosure.  No representation or warranty of the Seller in this Agreement
omits to state a material fact necessary to make the statements herein, in light
of the circumstances in which they were made, not misleading.  There is no fact
known to the Seller that Materially Adversely affects or, as far as can be
reasonably foreseen, materially threatens, the assets, business, prospects,
financial condition or results of operations of the Seller that has not been set
forth in this Agreement.







ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS




As an inducement to the Seller to enter into this Agreement and to consummate
the transactions contemplated herein, each Purchaser severally represents and
warrants to the Seller as follows:




Section 5.1

Organization.  Each Purchaser which is an entity is duly organized and validly
existing under the laws of its state of formation and has all requisite power to
own, operate and lease its business and assets and carry on its business as the
same is now being conducted.   








11




--------------------------------------------------------------------------------









Section 5.2

Power and Authority. Each Purchaser has all requisite power and authority,
corporate or otherwise, to enter into and deliver this Agreement and the
Transaction Documents and to consummate the transactions contemplated hereby and
thereby.  The execution, delivery and performance of this Agreement and the
Transaction Documents by each Purchaser and the consummation of the transactions
contemplated hereby and thereby, have been duly authorized by all necessary
action, and no other action or proceeding on the part of such Purchaser is
necessary to authorize the execution, delivery and performance by such Purchaser
of this Agreement and the Transaction Documents and the consummation by such
Purchaser of the transactions contemplated hereby and thereby.  This Agreement
and each of the Transaction Documents have been duly executed and delivered by
each Purchaser and constitute the legal, valid and binding obligation of such
Purchaser, enforceable against it in accordance with their respective terms.




Section 5.3

Conflicts; Consents and Approvals.  Neither the execution and delivery by each
Purchaser of this Agreement and the Transaction Documents to be executed and
delivered by it in connection with this Agreement and the Transaction Documents,
nor the consummation of the transactions contemplated hereby and thereby, will:




(a)

conflict with, or result in a breach of any provision of, the organizational
documents of each Purchaser which is an entity;




(b)

violate, or conflict with, or result in a breach of any provision of, or
constitute a default (or an event that, with the giving of notice, the passage
of time or otherwise, would constitute a default) under, or entitle any Person
(with the giving of notice, the passage of time or otherwise) to terminate,
accelerate, modify or call a default under, or give rise to any obligation to
make a payment under, or to any increased, additional or guaranteed rights of
any Person under, or result in the creation of any Encumbrance upon any of the
properties or assets of the Purchaser under any of the terms, conditions or
provisions of (1) the organizational documents of the Purchaser, (2) any
Contract to which such Purchaser is a party or to which any of its respective
properties or assets may be bound which, if so affected, would either have a
Material Adverse Effect or be reasonably likely to prevent the consummation of
the transactions contemplated herein, or (3) any permit, registration, approval,
license or other authorization or filing to which such Purchaser is subject or
to which any of its properties or assets may be subject;




(c)

require any action, consent or approval of any Governmental Authority or
non-governmental third party;  or




(d)

violate any order, writ or injunction, or any material decree, or material Law
applicable to such Purchaser or any of its businesses, properties or assets.




Section  5.4

Title to Consideration Shares.  Each Purchaser is the sole record and beneficial
owner of the Consideration Shares indicated next to its name on Schedule 2.1 and
has good and marketable title to the Consideration Shares, free and clear of all
Encumbrances. Upon Closing, the Seller shall be the lawful record and beneficial
owner of the Consideration Shares, free and clear of all Encumbrances.     





12




--------------------------------------------------------------------------------









Section 5.5

Securities Representations.






(a)

Investment Purposes.  Each Purchaser is acquiring the Shares for its own account
as principal, not as a nominee or agent, for investment purposes only, and not
with a view to, or for, resale, distribution or fractionalization thereof in
whole or in part in any transactions that would be in violation of the
Securities Act or any state securities or "blue-sky" laws.  No other Person has
a direct or indirect beneficial interest in, and such Purchaser does not have
any contract, undertaking, agreement or arrangement with any Person to sell,
transfer or grant participations to such Person or to any third party, with
respect to, the Shares or any part thereof that would be in violation of the
Securities Act or any state securities or "blue-sky" laws or other applicable
Law.




(b)

No General Solicitation.  Each Purchaser is not receiving the Shares as a result
of or subsequent to any advertisement, article, notice or other communication
published in any newspaper, magazine or similar media or broadcast over
television or radio; or presented at any seminar or similar gathering; or any
solicitation of a subscription by a Person, other than Purchaser personnel,
previously known to such Purchaser.




(c)

No Obligation to Register Shares.  Each Purchaser understands that there is no
obligation of any Person to register the Shares under the Securities Act, or to
assist the Purchaser in complying with the Securities Act or the securities laws
of any state of the United States or of any foreign jurisdiction.  Such
Purchaser understands that the Shares must be held indefinitely unless the sale
thereof is subsequently registered under the Securities Act and applicable state
securities laws or exemptions from such registration are available.  All
certificates evidencing the Shares will bear a legend stating that the Shares
have not been registered under the Securities Act or state securities laws and
they may not be resold unless they are registered under the Securities Act and
applicable state securities laws or exempt therefrom.




(d)

Investment Experience.  Each Purchaser, or such Purchaser’s professional
advisor, has such knowledge and experience in finance, securities, taxation,
investments and other business matters as to evaluate investments of the kind
described in this Agreement.  By reason of the business and financial experience
of such Purchaser or its professional advisor, such Purchaser can protect its
own interests in connection with the transactions described in this Agreement.
 Such Purchaser is able to afford the loss of its entire investment in the
Shares.




(e)

Exemption from Registration.  Each Purchaser acknowledges its understanding that
the offering and sale of the Shares is intended to be exempt from registration
under the Securities Act.  In furtherance thereof, in addition to the other
representations and warranties of such Purchaser made herein, such Purchaser
further represents and warrants to and agrees with the Purchaser as follows:




(1)

Such Purchaser has the financial ability to bear the economic risk of its
investment, has adequate means for providing for its current needs and personal
contingencies and has no need for liquidity with respect to the Shares;








13




--------------------------------------------------------------------------------









(2)

Such Purchaser has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of the Company and
the Shares;




(3)

Such Purchaser has been provided an opportunity for a reasonable period of time
prior to the date hereof to obtain additional information concerning the Seller
and the Company and all other information it has requested; and




(4)

Such Purchaser has received and reviewed the documents filed by the Seller with
the SEC and has also considered the uncertainties and difficulties frequently
encountered by companies such as the Company.  




(f)

No Reliance.  Other than as set forth herein, each Purchaser is not relying upon
any other information, representation or warranty by the Seller or the Company
or any officer, director, stockholder, agent or representative of the Seller in
determining to exchange its Consideration Shares for the Shares.  Such Purchaser
has consulted, to the extent deemed appropriate by such Purchaser, with such
Purchaser’s own advisers as to the financial, tax, legal and related matters
concerning this exchange and an investment in the Shares and on that basis
believes that its investment in the Shares is suitable and appropriate for such
Purchaser.




(g)

No Governmental Review.  Each Purchaser is aware that no federal or state agency
has (1) made any finding or determination as to the fairness of this investment,
(2) made any recommendation or endorsement of the Shares or the Company, or (3)
guaranteed or insured any investment in the Shares or the Seller or the Company.




Section 5.6

Full Disclosure.  No representation or warranty of a Purchaser in this Agreement
omits to state a material fact necessary to make the statements herein, in light
of the circumstances in which they were made, not misleading.  




 ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF THE COMPANY




As an inducement to the Purchasers to enter into this Agreement and to
consummate the transactions contemplated herein, the Company represents and
warrants to the Purchasers as follows:




Section 6.1

Organization.  The Company is a corporation duly organized and validly existing
under the laws of Delaware.  The Company has all requisite power to own, operate
and lease its business and assets and carry on its business as the same is now
being conducted.




Section 6.2

Corporate Power and Authority.  The Company has all requisite corporate power
and authority to enter into and deliver this Agreement and the Transaction
Documents and to consummate the transactions contemplated hereby and thereby.
 The execution, delivery, and performance of this Agreement and the Transaction
Documents by the Company and the consummation of the transactions contemplated
hereby and thereby have been duly authorized by all necessary action, and no
other corporate action or corporate proceeding on the part of the Company is
necessary to authorize the execution, delivery and





14




--------------------------------------------------------------------------------









performance  by  the  Company  of  this  Agreement   and   the   Transaction  
Documents   and   the consummation by the Company of the transactions
contemplated hereby and thereby. This Agreement and each of the Transaction
Documents have been duly executed and delivered by the Company and constitutes
the legal, valid and binding obligation of the Company, enforceable against it
in accordance with their respective terms.




Section 6.3

Conflicts; Consents and Approvals.  Neither the execution and delivery by the
Company of this Agreement and the Transaction Documents to be executed and
delivered by it in connection with this Agreement and the Transaction Documents,
nor the consummation of the transactions contemplated hereby and thereby, will:




(a)

conflict with, or result in a breach of any provision of, the Certificate of
Incorporation or Bylaws of the Company;




(b)

violate, or conflict with, or result in a breach of any provision of, or
constitute a default (or an event that, with the giving of notice, the passage
of time or otherwise, would constitute a default) under, or entitle any Person
(with the giving of notice, the passage of time or otherwise) to terminate,
accelerate, modify or call a default under, or give rise to any obligation to
make a payment under, or to any increased, additional or guaranteed rights of
any Person under, or result in the creation of any Encumbrance upon any of the
properties or assets of the Company under any of the terms, conditions or
provisions of (1) the Certificate of Incorporation or Bylaws of the Company, (2)
any Contract to which the Company is a party or to which any of its properties
or assets may be bound which, if so affected, would either have a Material
Adverse Effect or be reasonably likely to prevent the consummation of the
transactions contemplated herein, or (3) any permit, registration, approval,
license or other authorization or filing to which the Company is subject or to
which any of its properties or assets may be subject;




(c)

require any action, consent or approval of any non-governmental third party,
other than as may be provided pursuant to the Contracts listed on Schedule 6.3;




(d)

violate any order, writ, or injunction, or any decree, or Law applicable to the
Company or business, properties, or assets; or

 

(e)

require any action, consent or approval of, or review by, or registration or
filing by the Company with any Governmental Authority, other than as may be
indicated on Schedule 6.3.   




Section 6.4

Capital Structure.  The Company’s authorized capital consists of (a)
99,000,000,000 shares of common  stock, with a par value of $0.0001 per share,
93,745,000 of which are issued and outstanding,  (i) with each holder thereof
being entitled to cast one vote for  each  Share  held  on  all  matters
 properly submitted  to  the shareholders for their vote; and (ii) there being
no  pre-preemptive  rights and no cumulative voting and (b) 1,000,000 shares of
blank check preferred stock, none of which are issued and outstanding.  The
Company has no shares reserved for issuance pursuant to a stock option plan or
pursuant to securities exercisable for, or convertible into or exchangeable for,
shares of common  stock.   All  of  the  issued  and  outstanding  Shares  are 
duly 





15




--------------------------------------------------------------------------------









authorized, validly issued, fully paid and nonassessable and owned by the
Seller.  The Shares constitute one hundred percent (100%) of the issued and
outstanding capital stock of the Company on a fully-diluted basis, and, upon the
Closing, the Purchasers will own one hundred percent (100%) of the issued and
outstanding capital stock of the Company.

No shares of capital stock of the Company are subject to preemptive rights or
any other similar rights.  There are (i) no outstanding options, warrants,
scrip, rights to subscribe for, puts, calls, rights of first refusal,
agreements, proxies, understandings, claims or other commitments or rights of
any character whatsoever relating to, or securities or rights convertible into
or exchangeable for any shares of capital stock of the Company or arrangements
by which the Company is or may become bound to issue additional shares of
capital stock of the Company, (ii) no agreements or arrangements under which the
Company is obligated to register the sale of any of its securities under the
Securities Act or any other Law, and (iii) no anti-dilution or price adjustment
provisions contained in any security issued by the Company (or any agreement
providing any such rights).




Section 6.5

Intellectual Property.  




(a)

For the purposes of this Agreement, the following terms have the following
definitions:




“Intellectual Property” shall mean any or all of the following and all rights
in, arising out of, or associated therewith: (i) all patents and applications
therefor throughout the world, and all reissues, divisions, renewals,
extensions, provisionals, continuations and continuations-in-part thereof; (ii)
all inventions (whether patentable or not), invention disclosures, improvements,
trade secrets, proprietary information, know how, technology, technical data and
customer lists, and all documentation relating to any of the foregoing; (iii)
all copyrights, copyrights registrations and applications therefor, and all
other rights corresponding thereto throughout the world; (iv) all industrial
designs and any registrations and applications therefor throughout the world,
(v) all trade names, logos, URLs, common law trademarks and service marks,
trademark and service mark registrations and applications therefor throughout
the world; (vi) all databases and data collections and all rights therein
throughout the world; (vii) all moral and economic rights of authors and
inventors, however denominated, throughout the world, and (viii) any similar or
equivalent rights to any of the foregoing anywhere in the world.




“Registered Intellectual Property” means all: (i) registered patents and
applications for patent registration (including provisional applications); (ii)
registered trademarks, applications to register trademarks, intent-to-use
applications, or other registrations or applications related to trademarks;
(iii) registered copyrights and applications for copyright registration; and
(iv) any other Intellectual Property that is the subject of an application,
certificate, filing, registration or other document issued, filed with, or
recorded by any state, government or other public legal authority.





16




--------------------------------------------------------------------------------












“Company Intellectual Property” shall mean any Intellectual Property or
Registered Intellectual Property that is owned by, or licensed to, the Company.




(b)

To the knowledge of the Company and the Seller, no Company Intellectual Property
or product or service of the Company is subject to any Action or Claim which may
affect the validity, use or enforceability of such Company Intellectual
Property.  Except as set forth in the Contracts listed on Schedule 6.5, there is
no stipulation restricting in any manner the use, transfer, or licensing thereof
by the Company.




           (c)  Schedule 6.5 is a complete and accurate list of all the Company
Intellectual Property.  

                  To the knowledge of the Company and Seller, each item of the
Company Intellectual

                  Property is valid and subsisting.




(d)

The Company owns and has good and exclusive title to, or has license (sufficient
for the conduct of its business as currently conducted) to, each item of the
Company Intellectual Property free and clear of any Encumbrances (excluding
licenses and related restrictions).




(e)

Schedule 6.5 lists all Contracts to which the Company is a party (i) with
respect to the Company Intellectual Property licensed or transferred to any
Person or (ii) pursuant to which a Person has licensed or transferred any
Intellectual Property to the Company.




(f)

The Contracts relating to the Company Intellectual Property listed on Schedule
6.5 are in full force and effect.  The consummation of the transactions
contemplated by this Agreement will neither violate nor result in the breach,
modification, cancellation, termination or suspension of such Contracts.  The
Company is in compliance with, and has not breached any term of such Contracts
and, to the knowledge of the Company and Seller, all other parties to such
Contracts are in compliance with, and have not breached any term of, such
Contracts.  Following the Closing, the Company will be permitted to exercise all
the rights under such Contracts to the same extent the Company would have been
able to had the transactions contemplated by this Agreement not occurred and
without the payment of any additional amounts or consideration other than
ongoing fees, royalties or payments.

 

           (g)  The Company possesses all the Intellectual Property rights
necessary to effectuate its

                  business and operations as currently conducted.  To the
knowledge of the Company and

                  Seller, the Company has not infringed or misappropriated any
Intellectual Property of any

                  third party or engaged in unfair competition or any unlawful
trade practice.  The Company

                  has not received notice from any third party that the
operation of its business, or any act,

                  product or service of the Company, infringes or
misappropriates the Intellectual Property

                  of any third party or constitutes unfair competition or trade
practices under the laws of any

                 jurisdiction. To the knowledge of the Company and Seller, no
Person has infringed or

                 misappropriated or is infringing or misappropriating any of the
Company Intellectual

                 Property.




          (h)  The Company has taken reasonable steps to protect the rights of
the Company in its

                confidential information and trade secrets that it wishes to
protect or any trade secrets or 

                confidential information of third parties provided to the
Company.








17




--------------------------------------------------------------------------------









Section 6.6

Tax Matters.

(a)

The Company has filed or caused to be filed on a timely basis all Tax Returns
that are or were required to be filed by it, pursuant to the Laws or
administrative requirements of each Governmental Body with taxing power over it
or its assets.  As of the time of filing, all such Tax Returns correctly
reflected the facts regarding the income, business, assets, operations,
activities, status, and other matters of the Company and any other information
required to be shown thereon.  An extension of time within which to file any
such Tax Return that has not been filed has not been requested or granted.
 Schedule 6.6 lists all state, local and foreign jurisdictions in which the
Company has previously filed or currently files Tax Returns, which are all of
the state, local or foreign taxing jurisdictions in which the Company has been
or is required to file Tax Returns.  There is no audit, Action, Claim or any
investigation or inquiry, whether formal or informal, public or private, now
pending or threatened against or with respect to the Company in respect of any
Tax.  

(b)

With respect to all amounts in respect of Taxes imposed on the Company or for
which they are or could be reasonably liable, whether to Governmental
Authorities (as, for example, under Law) or to other Persons (as, for example,
under tax allocation agreements), with respect to all taxable periods or
portions of periods since its inception through the Closing, (i) all applicable
tax laws and agreements have been complied with in all material respects, (ii)
all such amounts required to be paid by the Company to Governmental Authorities
or others on or before the date hereof have been paid and (iii) reserves have
been established for the payment of all Taxes not yet due and payable, which
reserves are reflected in the financial statements of the Seller and are
adequate and in accordance with the past custom and practice of the Company.

(c)

As of the date hereof, the Company has not requested, executed or filed with the
IRS or any other Governmental Authority any agreement or other document
extending or having the effect of extending the period for assessment or
collection of any Taxes for which the Company could be liable and which still is
in effect.  There exists no tax assessment, proposed or otherwise, against the
Company nor any Encumbrance for Taxes against any assets or property of the
Company.

(d)

All Taxes that the Company is or was required by Law to withhold or collect have
been duly withheld or collected and, to the extent required, have been paid to
the proper Governmental Authorities or other Person.

(e)

The Company is not a party to, bound by or subject to any obligation under any
tax sharing, tax indemnity, tax allocation or similar agreement.



(f)

There is no Claim, audit, Action, proceeding or investigation with respect to
Taxes due or claimed to be due from the Company or of any Tax Return filed or
required to be filed by the Company pending or threatened against or with
respect to the Company.








18




--------------------------------------------------------------------------------









Section 6.7

Properties and Assets.  Schedule 6.7 lists all properties and assets of the
Company, indicating which properties and assets are owned and which ones are
subject to lease agreements.  The Company has good and marketable title to all
of its properties and assets, real and personal, free and clear of all
Encumbrances.  All equipment used by the Company is generally in good operating
condition and repair and is adequate for the uses to which it is being put.

Section 6.8

Compliance with Law.  The Company and each of the officers, managers, directors,
employees and agents of the Company has complied in all respects with all Laws
applicable to the Company and its operations.  Neither the Company nor any of
its officers, managers, directors, Affiliates, employees, or agents has received
any notice from any Governmental Authority that the Company has been or is being
conducted in violation of any applicable Law or that an investigation or inquiry
into any noncompliance with any applicable Law is ongoing, pending or
threatened.




Section 6.9

Litigation. There is no Action pending or, to the knowledge of the Company and
Seller, threatened against the Company that relates to the Company, its assets
or its business, and to the knowledge of the Company and Seller, there is no
reasonable basis for any such Action.  There are no judgments, decrees,
agreements, memoranda of understanding or orders of any Governmental Authority
outstanding against the Company.




Section 6.10

Contracts.  Schedule 6.10 contains a complete list, as of the date hereof, of
all Contracts to which the Company is, or will be at Closing, a party or bound,
or that otherwise relate to its business or assets.  The Company has made
available to the Purchaser or its representatives correct and complete copies of
all such Contracts with all amendments thereof.  Each such Contract is, and will
at Closing be, valid, binding and enforceable against the Company and the other
parties thereto in accordance with its terms, and is, and will at Closing be, in
full force and effect.  The Company is not, and will not at Closing be, in
default under or in breach of or otherwise delinquent in performance under any
such Contract, and no event has occurred, or will as of the Closing have
occurred, that, with notice or lapse of time, or both, would constitute such a
default.  To the knowledge of the Company and Seller, each of the other parties
thereto has performed in all respects all of the obligations required to be
performed by it under, and is not in default under, any such Contract and no
event has occurred that, with notice or lapse of time, or both, would constitute
such a default.  There are no disputes pending or threatened in writing with
respect to any such Contracts.  Neither the Company nor any other party to any
such Contract has exercised any option granted to it to terminate or shorten or
extend the term of such Contract, and the Company has not given notice or
received notice to such effect.  All of such Contracts will continue to be
valid, binding, enforceable and in full force and effect on substantially
identical terms following the consummation of the transactions contemplated
hereby.




Section 6.11

Labor and Employment Matters.




(a)

There are no collective bargaining agreements, union contracts or similar
agreements or arrangements in effect that cover any Employee or Former Employee
(each, a "Collective Bargaining Agreement"). With respect to any Employee, (i)
there is no labor strike, dispute, slowdown, lockout or stoppage pending or
threatened against the Company or with respect to any





19




--------------------------------------------------------------------------------









Employees, and the Company has not experienced any labor strike, dispute,
slowdown, lockout or stoppage;  and (ii) there is no grievance or arbitration
arising out of any Collective Bargaining Agreement or other grievance procedure.




(b)

The Company is in compliance in all material respects with all Laws, regulations
and orders relating to the employment of labor, including all such Laws,
regulations and orders relating to wages, hours, and any similar state or local
"mass layoff" or "plant closing" Law, collective bargaining, discrimination,
civil rights, safety and health, workers' compensation and the collection and
payment of withholding and/or social security taxes and any similar tax.




Section 6.12

Permits; Compliance.   The Company is in possession of all franchises, grants,
authorizations, licenses, permits, easements, variances, exemptions, consents,
certificates, approvals and orders necessary to own, lease and operate its
properties and assets and to carry on its business as it is now being conducted
and as it will be conducted through to the Closing (collectively, the
“Permits”).  All such Permits are listed on Schedule 6.12.  There is no Action
pending or, to the knowledge of the Company and Seller, threatened regarding any
of the Permits, and each such Permit is in full force and effect.  The Company
is not in conflict with, or in material default (or would be in default with the
giving of notice, the passage of time, or both) with, or in violation of, any of
the Permits.




Section 6.13

Environmental Matters. There are no past or present violations of Environmental
Laws (as defined below) by the Company, releases of any material into the
environment by the Company, actions, activities, circumstances, conditions,
events, incidents, or contractual obligations of the Company which may give rise
to any liability of the Company,  and the Company has not received any notice
with respect to any of the foregoing, nor is any action pending or threatened in
connection with any of the foregoing.  The term “Environmental Laws” means all
Laws relating to pollution or protection of human health or the environment
(including, without limitation, ambient air, surface water, groundwater, land
surface or subsurface strata), including, without limitation, laws relating to
emissions, discharges, releases or threatened releases of chemicals, pollutants
contaminants, or toxic or hazardous substances or wastes (collectively,
“Hazardous Materials”) into the environment, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials, as well as all authorizations,
codes, decrees, demands or demand letters, injunctions, judgments, licenses,
notices or notice letters, orders, permits, plans or regulations issued,
entered, promulgated or approved thereunder.  Other than those that are or were
stored, used or disposed of in compliance with applicable Law, no Hazardous
Materials are contained by the Company on or about any real property currently
owned, leased or used by the Company, and no Hazardous Materials were released
by the Company on or about any real property previously owned, leased or used by
the Company. There are no underground storage tanks on or under any real
property owned, leased or used by the Company.




Section 6.14

Affiliated Transactions.  Other than as set forth on Schedule 6.14, no Affiliate
or other family member has directly or indirectly (i) borrowed or been advanced
funds from or loaned funds to the Company, (ii) is a party to a Contract with
the Company or (iii) engaged in any transaction with the Company.





20




--------------------------------------------------------------------------------









Section 6.15

Ordinary Course. Since April 2013, the Company’s business has been conducted
only in the ordinary and usual course of business consistent with past practice.
 Without limiting the generality of the foregoing, the Company has not since
April 2013:  (i) suffered any adverse change in its financial condition, the
business or operations or in the Company; or (ii) sold, transferred, or
otherwise disposed of any material portion of its properties or assets.




Section 6.16

Debts and Guaranties.  As of the Closing Date, the Company will have no debts,
liabilities, obligations, direct, indirect, absolute or contingent, whether
accrued, vested or otherwise, whether known or unknown. In addition, the Company
is not directly or indirectly (a) liable, by guarantee or otherwise, upon or
with respect to, or (b) obligated to provide funds with respect to, or to
guarantee or assume, any Indebtedness or other obligation of any Person.




Section 6.17

No Brokers or Finders.  The Company has not employed any broker or finder or
incurred any Liability for any brokerage or finder's fee or commissions or
similar payment in connection with the transactions contemplated herein, and no
Person has or will have any right, interest or valid claim against or upon the
Company for any such fee or commission.




Section 6.18

Full Disclosure.  No representation or warranty of the Company in this Agreement
omits to state a material fact necessary to make the statements herein, in light
of the circumstances in which they were made, not misleading.  There is no fact
known to the Company that Materially Adversely affects or, as far as can be
reasonably foreseen, materially threatens, the assets, business, prospects,
financial condition or results of operations of the Company that has not been
set forth in this Agreement.




 ARTICLE VII

ADDITIONAL AGREEMENTS AND COVENANTS




Section 7.1

Access and Information.  Prior to the Closing, the Purchaser, on one hand, and
the Company, on the other hand, shall permit representatives of the other to
have reasonable access during normal business hours and upon reasonable notice
to all premises, properties, personnel, books, records, Company Intellectual
Property, technology, technical support, Contracts, commitments, reports of
examination and documents of or pertaining to, as may be necessary to permit the
other to, at its sole expense, make, or cause to be made, such investigations
thereof as the other reasonably deems necessary or advisable in connection with
the consummation of the transactions contemplated by this Agreement, and the
Purchaser and the Company shall reasonably cooperate with any such
investigations.  No investigation by a party or its representatives or advisors
prior to or after the date of this Agreement (including any information obtained
by a party pursuant to this Section 7.1) shall diminish, obviate or cure any
breach of any representation, warranty, covenant or agreement contained in this
Agreement nor shall the conduct or completion of any such investigation be a
condition to any of such party's obligations under this Agreement.








21




--------------------------------------------------------------------------------









Section 7.2

Confidentiality.  Each of the parties shall use reasonable efforts to cause
their respective Affiliates, officers, directors, employees, auditors,
attorneys, consultants, advisors and agents to treat as confidential and hold in
strict confidence, unless compelled to disclose by judicial or administrative
process or, in the opinion of its counsel, by other requirements of Law, and
after prior written notice to the other parties, all confidential information of
the Purchaser or the Company, as the case may be, that is made available in
connection with this Agreement, and will not release or disclose such
confidential information to any other Person, except to their respective
auditors, attorneys, financial advisors and other consultants, agents, and
advisors in connection with this Agreement.  If the Closing does not occur, (a)
such confidence shall be maintained by the Parties, and each Party shall use
reasonable efforts to cause its officers, directors, Affiliates and such other
Persons to maintain such confidence, except to the extent such information comes
into the public domain (other than as a result of an action by such Party, its
officers, directors or such other Persons in contravention of this Agreement),
and (b) upon the request of any Party, the other Party shall promptly return to
the requesting Party any written materials remaining in its possession, which
materials it has received from the requesting Party or its representatives,
together with any analyses or other written materials based upon the materials
provided.




Section 7.3

Conduct of Business.  From and after the date hereof until the Closing, except
as otherwise expressly contemplated by this Agreement, or as consented to in
writing by the Purchasers, the Company shall:




(a)

use reasonable commercial efforts to preserve its business, operations, physical
facilities, working conditions and its business relationships with customers,
suppliers, licensors, licensees, contractors and other persons with whom it has
significant business relations;




(b)

not take any action that would cause a breach of the representations and
warranties contained herein;




(c)

not amend its Articles of Incorporation or Bylaws (or other similar governing
instrument);




(d)

not split, combine or reclassify any of its shares, declare, set aside or pay
any dividend or other distribution (whether in cash, stock or property or any
combination thereof) in respect of its equity interests, make any other actual
or constructive distribution in respect of its interests or otherwise make any
payments to holders in their capacity as such, or redeem or otherwise acquire
any of its securities or any other securities;




(e)

not adopt a plan of complete or partial liquidation, dissolution, merger,
consolidation, restructuring, recapitalization or other reorganization or
otherwise permit its corporate existence to be suspended, lapsed or revoked;




(f)

not create or form any Subsidiary;




(g)

other than in the ordinary course of its business, (1) incur or assume any
Liability in excess of US$1,000; (2) assume, guarantee, endorse or otherwise
become liable or responsible (whether directly, contingently or otherwise) for
the obligations of any other





22




--------------------------------------------------------------------------------









Person; (3) make any loans, advances or capital contributions to or investments
in any other Person; nor (4) pledge or otherwise Encumber its shares;




(h)

not acquire, sell, lease, license, transfer or otherwise dispose of any assets
in any single transaction or series of related transactions having a fair market
value in excess of $1,000 in the aggregate or that are otherwise material to it
other than in the ordinary course of business;




(i)

not (1) acquire (by merger, consolidation or acquisition of stock or assets) any
corporation, partnership or other entity or division thereof or any equity
interest therein; (2) amend, modify, waive or terminate any right under any
material contract in any material way; nor (3) authorize any new capital
expenditure or expenditures that individually is in excess of $500 or in the
aggregate are in excess of $1,000;




(j)

not enter into any Contract;




(k)

issue, promise or contract to issue any securities or instruments convertible
into securities of such Person; or




(l)

not make any change with respect to the compensation or benefits of any officer,
director or Employee or Former Employee.




Section 7.4

Efforts to Consummate.  Subject to the terms and conditions of this Agreement,
each party hereto shall use all reasonable commercial efforts to take, or to
cause to be taken, all actions and to do, or to cause to be done, all things
necessary, proper or advisable as promptly as practicable to satisfy the
conditions set forth in Article VIII, including, without limitation, obtaining
any shareholder and director consents and completing all filings required by the
SEC and to consummate the transactions contemplated hereby.




Section 7.5

No-Shop. From the date hereof until the earlier of the Closing Date or the
termination of this Agreement in accordance with the terms hereof, neither the
Company, the Seller nor its or their respective officers, managers, directors,
employees, agents, representatives and Affiliates, shall, directly or
indirectly, make, solicit, initiate or encourage submission of proposals or
offers from any Persons relating to an Acquisition Proposal (as defined below).
 As used herein, “Acquisition Proposal” means any proposal or offer involving a
liquidation, dissolution, re-capitalization, merger, consolidation or
acquisition or purchase of all or substantially all of the assets of, or equity
interest in, the Company or any other similar transaction or business
combination involving the same.  The Company shall immediately cease and cause
to be terminated all discussions or negotiations with third parties with respect
to any Acquisition Proposal, if any, existing on the date hereof.




Section 7.6

Notification by the Parties. Each party hereto shall use its reasonable
commercial efforts to as promptly as practicable inform the other parties hereto
in writing if, prior to the consummation of the Closing, it obtains knowledge
that any of the representations and warranties made by such party in this
Agreement ceases to be accurate and complete in any material respect (except for
any representation and warranty that is qualified hereunder as to materiality or
Material Adverse Effect, as to which such notification shall be given if the





23




--------------------------------------------------------------------------------









notifying party obtains knowledge that such representation and warranty ceases
to be accurate and complete in any respect).  Each party hereto shall also use
its reasonable commercial efforts to promptly inform the other parties hereto in
writing if, prior to the consummation of the Closing, it becomes aware of any
fact or condition that constitutes, in its reasonable judgment, a breach of any
covenant of such party as of the date of this Agreement or that would reasonably
be expected to cause any of its covenants to be breached as of the Closing Date.
 Any such notification shall not be deemed to have cured any breach of any
representation, warranty, covenant or agreement made in this Agreement for any
purposes of this Agreement.




Section 7.7

Name Change.  Within three days after the Closing, the Sellers shall have duly
filed an application with the FINRA to amend its Articles of Incorporation to
change the Seller’s corporate name to one acceptable to the Company (the “Name
Change”).




ARTICLE VIII

CONDITIONS TO CLOSING




Section 8.1

Conditions to the Sellers’ Obligations to Close.  All obligations of the Seller
to consummate the transactions contemplated hereunder are subject to the
fulfillment or waiver prior to or at the Closing of each of the following
conditions:




(a)

All representations and warranties of the Purchasers contained in this Agreement
and the Transaction Documents shall be true and correct in all respects when
made and shall be deemed to have been made again at and as of the Closing and
shall then be true and correct in all respects (except that representations and
warranties made as of a specified date, shall be true and correct only as of
such specified date);




(b)

The Purchasers shall have performed in all material respects each obligation and
agreement to be performed by it and shall have complied in all material respects
with each covenant required by this Agreement to be performed or complied with
by it at or prior to the Closing; and




(c)

Prior to or at the Closing, the Purchasers shall have delivered to the Seller
the items to be delivered pursuant to Section 2.4.




Section 8.2

Conditions to the Purchasers' Obligations to Close.  All obligations of the
Purchasers to consummate the transactions contemplated hereunder are subject to
the fulfillment or waiver prior to or at the Closing of each of the following
conditions:




(a)

All representations and warranties of the Company and the Seller contained in
this Agreement and the Transaction Documents shall be true and correct in all
respects when made and shall be deemed to have been made again at and as of the
Closing and shall then be true and correct in all respects (except that
representations and warranties made as of a specified date, shall be true and
correct only as of such specified date);




 (b)

The Company and the Seller shall have performed in all respects each obligation
and agreement to be performed by it or them, and shall have complied in all
respects with each covenant required by this Agreement to be performed or
complied with by it or them at or prior





24




--------------------------------------------------------------------------------









to the Closing;




(c)

Prior to or at the Closing, the Seller shall have delivered to the Purchasers
the items to be delivered pursuant to Section 2.5; and




(d)

The Seller shall have provided to the Purchaser a final draft of the Seller's
filing of a Current Report on Form 8-K disclosing the consummation of the
Transaction.




ARTICLE IX

TERMINATION




Section 9.1

Termination. This Agreement may be terminated at any time prior to the
consummation of the Closing under the following circumstances:




(a)

by mutual written consent of the Purchasers, the Seller and the Company;




(b)

by the Purchasers, if the Company or Seller has breached this Agreement in any
respect and such breach is not cured within ten (10) days after written notice
from the Purchasers to the Company and the Seller;




(c)

by the Company or the Seller, if the Purchasers have breached this Agreement in
any respect and such breach is not cured within ten (10) days after written
notice from the Company or the Seller to the Purchasers; or




(d)

by any party, if there shall be in effect a final, non-appealable order of a
court or government administrative agency of competent jurisdiction permanently
prohibiting the consummation of the transactions contemplated hereby.




Section 9.2

Termination Procedure.  Written notice of any termination (“Termination Notice”)
pursuant to this Article IX shall be given by the party electing termination of
this Agreement (“Terminating Party”) to the other parties (collectively, the
“Terminated Party”), and such notice shall state the reason for termination.




Section 9.3

Effect of Termination.  Upon termination of this Agreement prior to the
consummation of the Closing and in accordance with the terms hereof, this
Agreement shall become void and of no effect, and none of the parties shall have
any liability to the others.




Section 9.4

Expenses.  The parties shall each bear their own respective expenses incurred in
connection with this Agreement and the contemplated Transaction.




ARTICLE X

SURVIVAL




Section 10.1

Survival.  All representations, warranties, covenants and agreements of the
parties contained herein shall survive the Closing.  The obligations of the
parties pursuant to the Indemnification contained in this Article X shall expire
on the applicable statutes of limitations (as tolled by any waiver or extension
thereof).  





25




--------------------------------------------------------------------------------












ARTICLE XI

MISCELLANEOUS




Section 11.1

Notices.  All notices or other communications required or permitted hereunder
shall be in writing.  Any notice, request, demand, claim or other communication
hereunder shall be deemed duly given (a) if by personal delivery, when so
delivered, (b) if mailed, three (3) Business Days after having been sent by
registered or certified mail, return receipt requested, postage prepaid and
addressed to the intended recipient as set forth below, or (c) if sent through
an overnight delivery service in circumstances to which such service guarantees
next day delivery, the day following being so sent:




(1)

If to the Purchasers or to the Company:




Eclipse Identity Recognition Corp.


_________


_________

Attn: Mr. Stephen Miller




Copy to:

David Lubin & Associates, PLLC

10 Union Avenue, Suite 5

Lynbrook, New York 11563


Attn: David Lubin, Esq.







(2)

If to the Seller:




Eclipse Identity Recognition Corporation.


_________


_________

Attn:







Copy to:

 




W.L. Macdonald Law Corporation

400-570 Granville Street

Vancouver, BC V6C 3P1




Any party may change the address to which notices and other communications
hereunder are to be delivered by giving the other parties notice in the manner
herein set forth.




Section 11.2

Choice of Law.  This Agreement shall be governed, construed and enforced in
accordance with the laws of New York, without giving effect to principles of
conflicts of law.





26




--------------------------------------------------------------------------------












Section 11.3

Jurisdiction.  The parties hereby irrevocably consent to the in personam
jurisdiction of the competent courts in New York, New York, in connection with
any action or proceeding arising out of or relating to this Agreement or the
transactions and the relationships established thereunder.  The parties hereby
agree that such courts shall be the venue and exclusive and proper forum in
which to adjudicate such matters and that they will not contest or challenge the
jurisdiction or venue of these courts. If any party shall commence a proceeding
to enforce any provisions of this Agreement, then the prevailing party in such
proceeding shall be reimbursed by the other party for its reasonable attorney’s
fees and other reasonable costs and expenses incurred with the investigation,
preparation and prosecution of such proceeding.




Section 11.4

Entire Agreement.  This Agreement and such other agreements related to this
transaction executed simultaneously herewith set forth the entire agreement and
understanding of the parties in respect of the transactions contemplated hereby
and supersedes all prior agreements, arrangements and understandings of the
parties relating to the subject matter hereof.  No representation, promise,
inducement, waiver of rights, agreement or statement of intention has been made
by any of the parties which is not expressly embodied in this Agreement, such
other agreements, notes or instruments related to this transaction executed
simultaneously herewith, or the written statements, certificates, schedules or
other documents delivered pursuant to this Agreement or in connection with the
transactions contemplated hereby.  




Section 11.5

Assignment. Each party's rights and obligations under this Agreement shall not
be assigned or delegated, by operation of law or otherwise, without the other
party's prior consent, and any such assignment or attempted assignment shall be
void, of no force or effect, and shall constitute a material default by such
party.




Section 11.6

Amendments.  This Agreement may be amended, modified, superseded or cancelled,
and any of the terms, covenants, representations, warranties or conditions
hereof may be waived, only by a written instrument executed by all the Parties.




Section 11.7

Waivers.  The failure of any party at any time or times to require performance
of any provision hereof shall in no manner affect the right at a later time to
enforce the same.  No waiver by any party of any condition, or the breach of any
term, covenant, representation or warranty contained in this Agreement, whether
by conduct or otherwise, in any one or more instances shall be deemed to be or
construed as a further or continuing waiver of any such condition or breach or a
waiver of any other term, covenant, representation or warranty of this
Agreement.




Section 11.8

Counterparts.  This Agreement may be executed simultaneously in counterparts and
by facsimile or other electronic means, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.




Section 11.9

Severability.

 If any term, provision, covenant or restriction of this Agreement is held by a
court of competent jurisdiction or other authority to be invalid, void or





27




--------------------------------------------------------------------------------









unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party.  Upon such determination, the parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner in order
that the transactions contemplated hereby be consummated as originally
contemplated to the fullest extent possible.




Section 11.10

Interpretation.  The parties agree that this Agreement shall be deemed to have
been jointly and equally drafted by them and that the provisions of this
Agreement therefore shall not be construed against a party or parties on the
ground that such party or parties drafted or was more responsible for the
drafting of any such provision(s).  Each of the parties further agree that they
have each carefully read the terms and conditions of this Agreement, that they
know and understand the contents and effect of this Agreement and that the legal
effect of this Agreement has been fully explained to its satisfaction by counsel
of its own choosing.







[Remainder of page intentionally left blank; Signature pages to follow]


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 


 

28




--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties have duly executed this Stock Purchase Agreement
as of the date first above written.










ECLIPSE IDENTITY RECOGNITION CORP.







By:  /s/ Stephen Miller

Name: Stephen Miller

Title:   CEO (Eclipse Delaware)

 

PURCHASERS:

 

 

 

ECLIPSE IDENTITY RECOGNITION CORPORATION







By:  /s/ Gregory Rotelli

Name: Gregory Rotelli

Title:   President

 

 

 

 

 


 

 

 

 

 

 

 

 

 

 





29


